DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the paragraph number should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4-7 are objected to because of the following informalities:  
In regards to claims 4-7, “an intended subsea inspection object” hasn’t been previously introduced and should read -- an intended subsea inspection object --.

Claim Interpretation
In regards to claim 7, “…should the inspection sensor probe be needed for an inspection process” is not positively claimed and would not be required to limit the claim if this situation does not happen.  It is suggested to change “should” to -- when-- to positively claim this limitation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "inspection target object".  It is unclear if this inspection target object is the same as the “intended inspection object”, or if this is a different object.  For examination purposes, the claim was interpreted as though the objects are the same.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10a deployable semi-rigid arm" in limitation vi.  It is unclear if this deployable semi-rigid arm is among the “set of deployable semi-rigid arms”, or if this is a different arm.  For examination purposes, the claim was interpreted as though deployable semi-rigid arm is among the set of deployable semi-rigid arms.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the sensor" in limitation vi and vii.  It is unclear if this sensor is the position sensor, the inspection sensor, or a different sensor.  For examination purposes, the claim was interpreted as though the sensor is the position sensor.  There is insufficient antecedent basis for this limitation in the claim.
The term “lightly” in claim 11 is a relative term which renders the claim indefinite. The term “lightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It would not be clear to one of ordinary skill in the art what would be considered “lightly” touching the inspection target, rendering the claim indefinite.  
Claim 11 recites the limitation "inspection target".  It is unclear if this inspection target object is the same as the “inspection target object”, or if this is a different object.  For examination purposes, the claim was interpreted as though the objects are the same.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 12-14, the claims are dependent upon a rejected claim and are therefore rejected.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 6, the claim does not further limit the claim upon which it depends.  The claim recites an “intended subsea inspection object comprises a subsea pipeline or a subsea tree”, where this is an “intended object and is therefore an intended use of the vehicle.  Intended uses do not further limit the claim.  No further claim limitations are within claim 6, so therefore the claim does not further limit the claim that it is dependent upon. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20140230713; hereinafter Kimura) inn view of McCoy et al. (US 20100042357; hereinafter McCoy).
In regards to claim 10, Kimura discloses of A method of using a subsea vehicle for supporting inspection of underwater objects while underway (Abstract), comprising:
a. deploying a subsea vehicle for supporting inspection of an underwater object while
underway underwater (Abstract, Para 0036, Figs 1-2), the subsea vehicle comprising:
i. a body (Fig 1, Para 0039), comprising:
1. a propulsion system (Para 0039, Fig 1);
2. a navigator operatively in communication with the propulsion system (Para 0039, 0063);
ii. an inspection sensor probe (Para 0053, 0079, Figs 1-2);
iii. a set of deployable semi-rigid arms adapted to support movement of the inspection sensor probe (Figs 1-2, Parts 24, 25, 35, Para 0043 and 0049);
iv. an inspection sensor probe actuator operatively connected to the inspection sensor probe (Para 0043, 0049, 0060, 0074);

vi. a position sensor adapted to sense a position of the inspection sensor probe…, the sensor disposed at a distal end of a deployable semi-rigid arm (Para 0058-0061); and
vii. a controller operatively in communication with the sensor and the navigator (Para 0057, 0059-0061);
b. supplying the controller with data describing a spatial location of an intended inspection object located subsea (Para 0064);
c. using the controller to navigate the subsea vehicle to a position subsea proximate the intended inspection object (Para 0064, 0057);
d. once at the position, using the controller to initiate a position process to maintain an orientation of the subsea vehicle with respect to the inspection target object (Para 0057, 0069, 0065-0067, 0039), the position process comprising:
i. using the arm actuator to deploy the position sensor by moving its associated deployable semi-rigid arm to a position close to or away from the body (Fig 1, 3A, 3B, Parts 43, 13, 14, 24, 25, 36 Para 0058-0061);
ii. gathering data representative of a position subsea of the subsea vehicle relative to the intended inspection object from the position sensor (Para 0058-0061, Fig 1, 3A, 3B);
iii. deploying the inspection sensor probe to a position which is suitably located to gather data in support of inspection requirements of the intended inspection object from the inspection sensor probe (Para 0060, 0089, 0092-0093); and
iv. using the data representative of the position subsea of the subsea vehicle relative to the inspection target object to maintain the orientation of the subsea vehicle with respect to the inspection target object (Para 0057-0058, 0065-0067, 0069).

However, Kimura does not specifically disclose of a position sensor adapted to sense a position of the inspection sensor probe relative to the body.
McCoy, in the same field of endeavor, teaches of a position sensor adapted to sense a position of the inspection sensor probe relative to the body (Para 0005, 0011, and 0014). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position sensor, as taught by Kimura, to include the position sensor adapted to sense a position of the inspection sensor probe relative to the body, as taught by McCoy, in order to allow the relative position of each of the arms to be monitored (McCoy Para 0001).
In regards to claim 11, Kimura in view of McCoy teaches of the method of Claim 10, wherein the position subsea of the subsea vehicle relative to the inspection target object comprises a location where the inspection sensor probe is lightly touching the inspection target (Kimura Para 0020-0021, 0061).
In regards to claim 12, Kimura in view of McCoy teaches of the method of Claim 10, further comprising:
a. using the controller to track the intended subsea inspection object by using data from the position sensor along with the supplied a priori knowledge of the intended subsea inspection object to determine a current spatial location of the subsea vehicle (Kimura Para 0039-0040, 0064); and
b. using the controller to issue a command to the navigator to drive and position the subsea vehicle such that an appropriate orientation of the subsea vehicle to the intended subsea inspection object which is appropriate for inspection of the intended subsea inspection object is maintained (Kimura Para 0039, 0063).
In regards to claim 13, Kimura in view of McCoy teaches of the method of Claim 12, further comprising using the controller to issue a command to the navigator to drive and position the subsea vehicle such that an appropriate orientation of the subsea vehicle is maintained relative to the intended 
In regards to claim 14, Kimura in view of McCoy teaches of the method of Claim 12, wherein deploying the position sensor comprises extending the deployable semi-rigid arm with its associated position sensor from the body or retracting the deployable semi-rigid arm back to the body by actuating its associated arm actuator (Kimura Fig 1, 3A, 3B, Parts 43, 16, 14, 13, Para 0043).
In regards to claim 1, the claim recites analogous limitations to claim 10 above, and is rejected on the same premise.  
In regards to claim 2, Kimura in view of McCoy teaches of the subsea vehicle for supporting inspection of underwater objects while underway of Claim 1, wherein the propulsion system comprises a motor and a propeller operatively connected to the motor (Kimura Para 0039, Fig 1 Part 18).
In regards to claim 3, Kimura in view of McCoy teaches of the subsea vehicle for supporting inspection of underwater objects while underway of Claim 1, wherein the controller is further adapted to issue a command to the navigator to cause the subsea vehicle to submerge underwater (Kimura Para 0039).
In regards to claim 4, Kimura in view of McCoy teaches of the subsea vehicle for supporting inspection of underwater objects while underway of Claim 1, wherein the controller is further adapted to issue a command to the navigator to cause the subsea vehicle to follow a path subsea defined by a current location of the subsea vehicle subsea and the intended subsea inspection object (Kimura Para 0039-0040, 0064).
In regards to claim 5, 
In regards to claim 6, Kimura in view of McCoy teaches of the subsea vehicle for supporting inspection of underwater objects while underway of Claim 1, wherein the intended subsea inspection object comprises a subsea pipeline or a subsea tree (Kimura Fig 1 Part 13, Para 0039; where “intended subsea inspection object comprises a subsea pipeline or a subsea tree” is an “intended” object and is therefore an intended use and the claim limitation has no patentable weight).
In regards to claim 7, Kimura in view of McCoy teaches of the subsea vehicle for supporting inspection of underwater objects while underway of Claim 1, wherein the arm actuator is adapted to provide and support an orientation of the position sensor away from the inspection sensor probe when the inspection sensor probe is located near the intended subsea inspection object should the inspection sensor probe be needed for an inspection process (Kimura Fig 1, 3A, 3B, Parts 24, 25, 16, 19, 20; where the sensors 36, 43, 19, and 20 can be located away from each other; see above claim interpretation).
In regards to claim 8, Kimura in view of McCoy teaches of the subsea vehicle for supporting inspection of underwater objects while underway of Claim 1, further comprising an inspection data gatherer operatively in communication with the inspection sensor probe via an interface to the inspection sensor probe (Kimura Para 0092-0093).
In regards to claim 9, Kimura in view of McCoy teaches of the subsea vehicle for supporting inspection of underwater objects while underway of Claim 1, wherein the controller is operatively in communication with the inspection sensor probe via an interface to the inspection sensor probe (Kimura Para 0049, 0059-0065).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byrd et al. (US 20180290717) discloses of a subsea structure with electrode sensor takes measurements of a pipe. 
Abdellatif et al. (US 20180079476) discloses of a robotic system from landing on the sea floor and perform cleaning and inspection operations of a pipeline. 
Hesse et al. (US 20130239869) discloses of an underwater vehicle that can uncover submerged objects and operate a pressure nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663